323 S.W.3d 820 (2010)
Thomas E. HUTSLER, II, Respondent,
v.
Mark VASTO, Appellant.
No. WD 71769.
Missouri Court of Appeals, Western District.
September 28, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 2, 2010.
*821 Jennifer A. Donnelli, Esq., and Thomas E. Nanney, Esq., Kansas City, MO, for appellant.
Anthony A. Stein, Esq., and Timothy J. Mudd, Esq., Kansas City, MO, for respondent.
Before: JOSEPH M. ELLIS, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Thomas Hutsler filed a petition in the Platte County Circuit Court seeking an Order of Protection against Mark Vasto, based on repeated confrontations between the two. Vasto failed to appear at the hearing on Hutsler's request for a full Order of Protection. The circuit court granted Hutsler a default judgment, and later denied Vasto's Motion to Set Aside the default. Vasto appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).